Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 12, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162878 & (17)(21)(22)(23)                                                                                 Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  MICHAEL T. ANDARY, M.D., Conservator                                                                 Elizabeth M. Welch,
  and Guardian of ELLEN M. ANDARY, LIP,                                                                              Justices
  RONALD KRUEGER, Guardian of PHILIP
  KRUEGER, LIP, and MORIAH, INC., d/b/a
  EISENHOWER CENTER,
               Plaintiffs-Appellants,
  v                                                                 SC: 162878
                                                                    COA: 356487
                                                                    Ingham CC: 19-000738-CZ
  USAA CASUALTY INSURANCE COMPANY
  and CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the application
  and the motions for leave to file briefs amicus curiae are GRANTED. The application for
  leave to appeal prior to decision by the Court of Appeals is considered, and it is
  DENIED, because the Court is not persuaded that the questions presented should be
  reviewed by this Court before consideration by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 12, 2021
         a0511
                                                                              Clerk